     Case 1:17-cr-00248-AWI-SKO Document 39 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                       Case: 1:17-cr-00248-NONE-SKO
12                     Plaintiff,                    ORDER REASSIGNING CASE FOR
                                                     PURPOSES OF RULING ON MOTION FOR
13           v.                                      COMPASSIONATE RELEASE
14   LUVELL BLINKS,                                  (Doc. No. 31)
15                     Defendant.
16

17           The Local Rules provide that “[a]ctions may be reassigned between Judges on order

18   signed by the transferring and accepting Judges as approved by the Court.” L.R., App. A (f)(1).

19   /////

20   /////

21   /////

22   /////

23   /////

24   /////

25   /////

26   /////

27   /////

28   /////
                                                    1
     Case 1:17-cr-00248-AWI-SKO Document 39 Filed 08/31/20 Page 2 of 2

 1            In order to ensure the fair distribution of the court’s caseload and the efficient resolution
 2   of all matters, the court REASSIGNS the above-captioned action to United States Senior District
 3   Judge Anthony W. Ishii for purposes of deciding the pending motion for compassionate release.
 4   (Doc. No. 31.) After the motion for compassionate release is ruled upon, the case shall be
 5   reassigned back to “unassigned” status for all purposes.
 6
     IT IS SO ORDERED.
 7

 8   Dated:     August 30, 2020
                                                             UNITED STATES DISTRICT JUDGE
 9

10   IT IS SO ORDERED.
11   Dated:      August 30, 2020
12                                                              SENIOR DISTRICT JUDGE

13   IT IS SO ORDERED.
14   Dated:     August 30, 2020
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
